DETAILED ACTION
Examiner has received and accepted the amended claims and remarks filed on 5 October 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claim 14 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to the 112(b) Rejections have been fully considered and are persuasive-in-part.  The 112(b) Rejection of Claims 4 – 10, 12, and 15 has been withdrawn. 
Regarding Claims 13 and 16, Claim 13 has been amended to attempt to overcome the previous rejection, however the newly added limitations are open limitations i.e. they still include the steps of Claim 1 performed by a human as the claim specifically recites instructions for carrying out the method according to claim 1. As such, the 112(b) Rejection of Claims 13 and 16 is maintained.
Applicant's arguments with respect to the Prior Art Rejections have been fully considered but they are not persuasive.
Applicant argues there does not appear to be an implicit or explicit reason to combine Kelm’s single balance method of Page 7 with that of multistage compressor field balance of Pages 15 – 17. Note in the rejection of Claim 1, Examiner does not propose such a modification nor is Page 7 cited.
Applicant also argues Kelm’s removal of the trial weight after the first and second
trial runs does not meet the instant claim limitations. Examiner respectfully disagrees. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification.". See MPEP 2111.
	Claim 1 only requires the first balancing weight to be fitted during influence runs. Kelm specifically teaches this “In the interest of time, the first trial weight on the outboard end of the rotor was left in place for this run” (Page 16). Claim 1 states for final balancing “the final balancing weight is in addition to the first balancing weight or is added to the first correction plane and the first balancing weight is removed”. Kelm also specifically teaches this “The trial weights were removed prior to installing the correction weights” (Page 17). As such, Examiner deems the Prior Art Rejection as proper.
	Applicant also argues Kelm does not disclose “performing a base run by running the rotor at an intended balance speed and measuring the vibrations at the first pedestal”. Examiner respectfully disagrees.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
	Kelm renders the limitation obvious. Kelm discloses performing a base run by: running the rotor at an intended balance speed and measuring vibrations at a first side (reference data) (Page 15). In an alternate embodiment, Kelm teaches vibration is measured at the pedestals (each bearing being equipped with proximity probes) (Page 18).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelm by measuring the vibrations at the pedestals for the benefit of observing the imbalance at the location of the bearing which are likely to be damaged by imbalance. As such, Examiner deems the Prior Art Rejection as proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the claim recites “instructions for carrying out the method according to claim 1”. It appears several method steps in claim 1 are carried out by a human e.g. the providing and mounting steps as well as the weight fitting. As such, it is unclear how a CRM can comprise instructions for a carrying out the method of Claim 1.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelm, R., Kelm, W., & Pavelek, D. (2016, September 15). Rotor balancing tutorial. OAKTrust Home. Retrieved August 8, 2022, from http://oaktrust.library.tamu.edu/handle/1969.1/159803, hereinafter referred to as “Kelm”, in view of Skilton (US 2005/0065712) 
Regarding Claim 1, Kelm discloses a rotor balancing method for a turbine [Abstract], the method comprising: 
providing a rotor (rotor) comprising (Page 15): a first bearing and a second bearing (inherently present to allow the rotor to be installed in the compressor case and rotate) (Page 15), and a plurality of correction planes comprising a first correction plane and a second correction plane (two planes) (Page 16); 
mounting the rotor for balancing by receiving the first bearing on a first pedestal and the second bearing on a second pedestal (inherently present in the compressor case to support the rotor to rotate) (Page 15); 
performing a base run by: running the rotor at an intended balance speed and measuring vibrations at a first side (reference data) (Page 15); 
carrying out partial balancing and a first influence run of the rotor by: fitting a first balancing weight (first trial weight) to the first correction plane in order to reduce vibrations at the first pedestal (outboard end), running the rotor at the intended balance speed and measuring the vibrations at the first end and the second end (Page 15); leaving the first balancing weight fitted for all following influence runs (Page 15, 16); 
performing a second influence run by: fitting a first calibration weight (second trial weight) to the second correction plane (inboard end), running the rotor at the intended balance speed and measuring the vibrations at the first end and the second end (Page 16), and removing the first calibration weight (Page 17); 
carrying out final balancing of the rotor by: fitting a final balancing weight to the first correction plane and a second balancing weight to the second correction plane dependent on the vibrations measured as part of the first influence run and the second influence run (Page 17);
wherein the final balancing weight is in addition to the first balancing weight or is added to the first correction plane and the first balancing weight is removed (Page 17).
Kelm fails to expressly disclose the turbine is a gas turbine; and the measured vibrations are at the pedestals.
Kelm does disclose in an alternate embodiment vibration is measured at the pedestals (each bearing being equipped with proximity probes) (Page 18).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelm by measuring the vibrations at the pedestals for the benefit of observing the imbalance at the location of the bearing which are likely to be damaged by imbalance.
Kelm discloses the method is intended for steam turbines [Abstract].
Skilton teaches the steam turbines and gas turbines suffer from similar drawbacks and minimization of vibration of one type can apply to the other [0007].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kelm’s method to gas turbines for the benefit of minimizing the vibration and movement generated by the gas turbine, as taught by Skilton.
Regarding Claim 2, Kelm fails to expressly disclose the final balancing weight is fitted to the first correction plane in addition to the first balancing weight.
However, Kelm discloses after both influencing runs final balancing weight is calculated (Page 16, 17). As such, it is possible that the final balancing weight is required in the first correction plane at a location different than the first balancing weight. Furthermore, final balancing weight is determined with respect to the weights already attached to the turbine (Page 16, 17)
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that in the situation where the final balancing weight is required in the first correction plane at a location not near the first balancing weight to fit the final balancing being in addition to the first balancing weight for the benefit of balancing the turbine, as taught by Kelm (Page 17).
Regarding Claim 3, Kelm discloses the final balancing weight is fitted to the first correction plane and the first balancing weight is removed from the first correction plane as part of the final balancing of the rotor (Page 17).
Regarding Claim 11, Kelm fails to expressly disclose performing a third influence run, subsequent to the second influence run, by: fitting a second calibration weight to a third correction plane, running the rotor at the intended balance speed and measuring the vibrations at the first pedestal and/or the second pedestal, and removing the second calibration weight; and wherein fitting the final balancing weight and the second balancing weight as part of carrying out final balancing of the rotor also comprises fitting a third balancing weight to the third correction plane dependent on vibrations measured as part of the first influence run, the second influence run and the third influence run.
Kelm does teach trial runs for each balance plane (Page 19) and rotors having at least three corrections planes (Page 18). Kelm also teaches fitting trial/calibration weights successively to each plane before fitting the final balancing weight (Pages 15 – 17) where during each trial/influence run the rotor is run at the intended balance speed (Pages 15, 16) and measuring vibrations (Pages 15, 16) during the trials/runs to determine the final balancing weight (Pages 15 – 18).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by performing a third influence run, subsequent to the second influence run, by: fitting a second calibration weight to a third correction plane, running the rotor at the intended balance speed and measuring the vibrations at the first pedestal and/or the second pedestal, and removing the second calibration weight; and wherein fitting the final balancing weight and the second balancing weight as part of carrying out final balancing of the rotor also comprises fitting a third balancing weight to the third correction plane dependent on vibrations measured as part of the first influence run, the second influence run and the third influence run for the benefit of balancing turbines having three bearings.
Regarding Claim 12, Kelm discloses the intended balance speed is a full operational speed at a first speed of the rotor at which a mode shape of the rotor is formed (Page 15).

Claim(s) 4 – 6, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelm, R., Kelm, W., & Pavelek, D. (2016, September 15). Rotor balancing tutorial. OAKTrust Home. Retrieved August 8, 2022, from http://oaktrust.library.tamu.edu/handle/1969.1/159803, hereinafter referred to as “Kelm”, in view of Skilton (US 2005/0065712), in further view of Clarke et al. (US 2013/0340521).
Regarding Claim 4, Kelm discloses providing a data set containing a first reference influence vector of the first connection plane, wherein the reference influence vector is an influence vector of the first correction plane of a rotor (Page 17).
Kelm fails to expressly disclose the data is that of a reference rotor of that is the same as the rotor.
Clarke teaches a data set pertaining to a reference rotor including data used to balance a reference rotor for use to balance subsequent rotors [0080].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to provide a data set containing: reference vibration measurements taken during balancing of at least one reference rotor that is the same as the rotor, or at least a first reference influence vector of the first correction plane, wherein the reference influence vector is an influence vector of the first correction plane of the at least one reference rotor for the benefit of narrowing the range of simulated test masses and locations i.e. influence runs for balancing of other rotors, as taught by Clarke [0080].
Regarding Claim 5, Clarke teaches fitting the first balancing weight comprises using the data set to determine a mass and an angular position of the first balancing weight to reduce vibrations at the first pedestal [0080].
The combination would have been obvious for the same reasons as the rejection of Claim 4 above.
Regarding Claim 6, Kelm discloses a magnitude of the first reference influence vector (OBY) is greater than the magnitude of a second reference influence vector (IBY) of the second correction plane (Reference Vibration in Figure 9), wherein the second reference influence vector is an influence vector of the second correction plane of the reference rotor (Pages 15 – 17), and wherein the second reference influence vector is either contained in the data set or computable from the vibration measurements of the data set as rendered obvious according to the rejection of 4 above.
Regarding Claim 13, as best understood, Kelm discloses a non-transitory computer-readable medium comprising: instructions for carrying out the method according to claim 1 (device collecting the data and calculating weights and positions as required by the method) (Pages 15 – 18), including storing, in a data set, at least a first reference influence vector of the first connection plane, wherein the reference influence vector is an influence vector of the first correction plane of a rotor (Page 17).
Kelm fails to expressly disclose the data is that of a reference rotor.
Clarke teaches a data set pertaining to a reference rotor including data used to balance a reference rotor for use to balance subsequent rotors [0080].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include storing, in a data set, reference vibration measurements taken during balancing of at least one reference rotor that is the same as the rotor, or at least a first reference influence vector of the first correction plane, wherein the reference influence vector is an influence vector of the first correction plane of the at least one reference rotor for the benefit of narrowing the range of simulated test masses and locations i.e. influence runs for balancing of other rotors, as taught by Clarke [0080].
Regarding Claim 15, as best understood, Clarke teaches a CRM [0080]  configured to instruct a processing unit to calculate a mass and an angular position of the first balancing weight using the data set [0080].
The combination would have been obvious for the same reasons as the rejection of Claim 13 above.
Regarding Claim 16, Kelm discloses a balancing machine comprising: a first pedestal and a second pedestal (inherently present in the compressor case to support the rotor to rotate) (Page 15); the computer-readable according to Claim 13 (device collecting the data and calculating weights and positions as required by the method) (Pages 15 – 18).
The combination would have been obvious for the same reasons as the rejection of Claim 13 above.

Allowable Subject Matter
Claims 7 – 10 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art fails to anticipate nor render obvious the data set contains reference influence vectors of a first correction plane and a second correction plane of a plurality of reference rotors; and wherein the method comprises selecting the first pedestal of the rotor for partial balancing after determining that a phase of the reference influence vectors of the first correction plane of the reference rotors has a smaller statistical spread than a phase of the reference influence vectors of the second correction plane of the reference rotors, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow a user to develop a preference on how balancing should proceed, as discussed on Pages 4 and 5 of the filed specification.
Regarding Claim 8, the prior art fails to anticipate nor render obvious the data set contains reference influence vectors of a second correction plane of a plurality of reference rotors; and wherein the method comprises selecting the first pedestal of the rotor for partial balancing after determining that a phase of the reference influence vectors of the second correction plane of the reference rotors with respect to the first pedestal has a greater statistical spread than a phase of the reference influence vectors of the second correction plane with respect to the second pedestal of the reference rotors, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow a user to develop a preference on how balancing should proceed, as discussed on Pages 4 and 5 of the filed specification.
Regarding Claim 9, the prior art fails to anticipate nor render obvious the data set contains a plurality of reference influence vectors of the second correction plane, wherein the reference influence vectors are influence vectors of a plurality of reference rotors; and wherein the method comprises selecting the first pedestal of the rotor for partial balancing by: determining that a phase of the reference influence vectors of the first pedestal of the reference rotors has a statistical spread which is approximately equal to the statistical spread of a phase of the reference influence vectors of the second pedestal of the reference rotors, and determining that greater vibrations are detected at the first pedestal than at the second pedestal as part of the vibration measurements of the base run of the rotor, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow a user to develop a preference on how balancing should proceed, as discussed on Pages 4 and 5 of the filed specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2855